Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges the response of applicant filed on 02/23/2021.
Claims 1-22 have been canceled. Claims 23-29 were cancelled previously. Claims 30-42 have been added.
Claims 30-42 are pending and under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 31, 34-38, 41, 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “a dose of up to 4.0 µCi/kg”. The specification discloses doses of “(i) 2 x 0.5 µCi/kg, 2 x 1.0 µCi/kg, 2 x 1.5 µCi/kg, or 2 x 2.0 µCi/kg, where the fractions are administered one week apart; (ii) 1 x 0.5 µCi/kg, 1 x 1.0 µCi/kg, 1 x 2.0 µCi/kg, 1 x 3.0 µCi/kg, or 1 x 4.0 µCi/kg”. The limitation of “up to 4.0 µCi/kg” includes many doses, such as doses lower than 0.5 µCi/kg that are not disclosed in the specification. Based upon reading of the originally filed specification, one of skill in the art would conclude that the lowest dose was 0.5 µCi/kg, which is not commensurate with a dose of “up to” 4.0 

Claims 30-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to:
1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention is treatment of AML with a radiolabeled antibody targeted to an antigen present on leukemic cells. The art teaches that the efficacy of such antibodies is dependent on a number of factors, including the dose and the alpha-emitting isotope used to label the antibody. 
(A) Regarding the alpha emitting isotope which is not 225Ac.
Claims 30 and 37 encompass the use of any alpha-emitting isotope in the method requiring administration of an anti-CD33 alpha emitter labeled antibody to a subject with AML having less than 200 blast cells per microliter peripheral blood at a dose of up to 4.0 µCi/kg. The specification provides specific examples using only the 225Ac labeled huM195 antibody.
Scheinberg (US6683162, reference of the IDS) compared the toxicity of 225Ac-labeled HuM195 with that of 213Bi-labelled HuM195 against the HL60 leukemia cells in vitro, finding that the LD50 dose for 225Ac-labeled HuM195 is 8 pCi/mL while the LD50 dose for 213Bi-labelled HuM195 is 200,000 pCi/mL (column 17, Table 3). Thus the art teaches that different alpha-emitting isotopes have very different toxicities against leukemic cells.
Similarly, when Rosenblat et al. (Clinical Cancer Research (2010) 16(21): 5303-5311, reference of the IDS) treated AML patients sequentially with cytarabine (reducing the peripheral leukemic burden) then 213Bi-labelled HuM195, they used doses of 18.5, 27.75, 37, and 46.25 nd column, Treatment, lines 1-10), corresponding to 500 µCi/kg, 750 µCi/kg, 1,000 µCi/kg and 1,250 µCi/kg. Rosenblat et al. observed clinical responses only in patients who received ≥ 1,000 µCi/kg (page 5307, 2nd column, lines 1-3). These doses of 213Bi-labelled HuM195 are much higher than the doses of 225Ac-labeled HuM195 in the instant specification or the claims. 
The instant specification does not provide any working examples or guidance for the use other isotopes, and the broadest reasonable interpretation of the claims includes any alpha-emitting isotope. As can be seen by comparing the doses of Rosenblat et al., (500-1,250 µCi/kg) to those of the claimed invention (0.5-4 µCi/kg) the effective doses for different isotopes can vary by orders of magnitude, yet the difference between an effective dose and an excessively toxic dose for a given isotope can be small. As noted above, Rosenblat et al. only observed clinical responses in subjects given ≥ 1,000 µCi/kg, but dose-limiting toxicity was observed at a dose of 1,250 µCi/kg (page 5306, 1st column, Adverse Effects, lines 16-20). Thus one of skill in the art would be subject to undue experimentation without reasonable expectation of success in order to carry out the invention using alpha-emitting radioisotope other than 225Ac.
	(B) Regarding an anti-CD33 antibody which is not HuM195, and doses of the radiolabeled antibody of less than 1.0 µCi/kg.
Claims 30 and 37 encompass the use of any anti-CD33 antibody in the method requiring administration of an anti-CD33 alpha emitter-labeled antibody to a subject with AML having less than 200 blast cells per microliter peripheral blood at a dose of up to 4.0 µCi/kg. The specification provides specific examples using only the 225Ac labeled HuM195 antibody.
Claims 31, 34-36, 38, 41 and 42 encompass doses of “up to 4.0 µCi/kg” which are lower than 1.0 µCi/kg.  Claims 32, 33, 39 and 40 require, in part, doses of 0.5 µCi/kg.
Walter et al (Blood, 2012, Vol. 119, pp. 6198-6208) teaches that the CD33 is expressed on leukemic blasts in the peripheral blood and bone marrow of 85% to 90% of all AML patients  (page 6201, lines 6-8 under the heading “Targeting AML with anti-CD33 antibodies” and page 6201, second column, lines 1-3).  Walter et al teach that radiolabeled anti-CD33 antibodies are selectively taken up by leukemic blasts in the blood and bone marrow of AML patients (page 6201, second column, lines 1-4).  Dutta and Saxena (Indian Journal of Hematology and Blood Transfusion, 2014, Vol. 30, pp. 130-134) teach that leukemic stem cells in AML highly express CD33 (page 130, lines 1-3 of abstract, page 133, first column, lines 7-10, second column lines 1-225Ac-labeled HuM195 only (pages 22-25).
When given the broadest reasonable interpretation, an anti-CD33 antibody includes any antibody binding to any epitope of CD33, including antibody formats lacking effector regions.  Deng et al (Expert Opinion on Drug Metabolism and Toxicology, 2012, Vol. 8, pp. 141-160) teaches that the distribution of an antibody in vivo is controlled by multiple factors including convection, diffusion, transcytosis, binding affinity, kinetics of antigen-antibody complex formation/dissociation, antigen distribution, the presence of an Fc in the antibody capable of binding to FcRn, ability to permeate tumor tissue, internalization and catabolism at the target site, immunogenicity of the antibody, glycosylation, off-target binding and charge (page 142, lines 1-3 under 3.2.1 “Antibody distribution”, page 149 paragraph 3.2.3, “Other factors impacting the disposition of mAbs”).  Deng et al teach that the relationship between the affinity of a mAb for its antigen and tumor uptake is complex, and although a high affinity is generally considered desirable, a very high affinity might impair efficient penetration of the mAb into the tumor tissue (page 148, first column, lines 1-11 of the first full paragraph).  Deng et al suggest that there may be an optimal binding affinity for mAbs against the tumor antigen, and that the 225Ac-labeled HuM195 at a dose of 0.5 µCi/kg or less.  One of skill in the art would be subject to undue experimentation in order to practice the broadly claimed method.

All other rejections as set forth in the prior Office action are withdrawn in light of applicant’s cancelation of claims.
All claims are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY L. MCDERMOTT whose telephone number is (571)272-0486.  The examiner can normally be reached on Monday - Friday 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/WESLEY L. MCDERMOTT/            Examiner, Art Unit 1643                                                                                                                                                                                            
/Karen A. Canella/            Primary Examiner, Art Unit 1643